    Case: 1:20-cv-05191 Document #: 27 Filed: 11/02/20 Page 1 of 6 PageID #:281



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


WAYNE FARMS LLC                               )      Civil Action No.: 20 C 5191
                                              )
                       Plaintiff,             )      Judge Feinerman
               v.                             )
                                              )      Magistrate Judge Valdez
JOHN DOE AND   ,                              )
LINKEDIN CORPORATION                          )
                                              )
                       Defendants             )


                             PRELIMINARY INJUNCTION ORDER

  THIS CAUSE being before the Court on Plaintiff Wayne Farms LLC.'s ("Wayne Farms")

Motion for Entry of a Preliminary Injunction Order, against Defendant JOHN DOE (the

"Defendant JOHN DOE"), Wayne Farms having appeared by its Counsel, as provided by Sixth

Amended General Order 20-0012 and the orders of this Court, Notice having been sent

electronically to the addresses used by Defendant JOHN DOE and to Counsel for LinkedIn

Corporation, the Court being fully advised of the premises, the Court orders:

       1.      Defendant JOHN DOE, his or its officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them,

including, but not limited to, those persons using the names Patrick Gomez, Bright Lincon,

Tristan Slessor, Gracie Henderon, or the email addresses patrickwaynefarms@consultant.com,

patrickwaynefarms@outlook.com, godsonnguyen101@gmail.com or

butcherspride.frozenfoods@gmail.com be temporarily enjoined and restrained from:

       a.      using the WAYNE FARMS Trademarks or any reproduction, counterfeit copy or

       colorable imitation thereof in any manner in connection with the distribution, advertising,

       offering for sale, or sale of any product that is not a genuine WAYNE FARMS product or
Case: 1:20-cv-05191 Document #: 27 Filed: 11/02/20 Page 2 of 6 PageID #:282




  not authorized by Wayne Farms to be sold or offered for sale in connection with the

  WAYNE FARMS Trademarks;

  b.     passing off, inducing, or enabling others to sell or pass off any product as a

  genuine WAYNE FARMS Product or any other product produced by Wayne Farms, that

  is not Wayne Farms' or not produced under the authorization, control or supervision of

  Wayne Farms and approved by Wayne Farms for sale under the WAYNE FARMS

  Trademarks;

  c.     committing any acts calculated to cause customers or potential customers to

  believe that Defendant JOHN DOE's products are those offered for sale, sold or offered

  under the authorization, control or supervision of Wayne Farms, or are sponsored by,

  approved by, or otherwise connected with Wayne Farms;

  d.     infringing the WAYNE FARMS Trademarks and damaging Wayne Farms'

  goodwill;

  e.     otherwise competing unfairly with Wayne Farms or deceiving customers or

  prospective customers in any manner;

  f.     copying, displaying, publishing, distributing any work that is substantially similar

  to the content of the Wayne Farms website or derived therefrom;

  g.     shipping, delivering, holding for sale, transferring or otherwise moving, storing,

  distributing, returning, or otherwise disposing of, in any manner, products or inventory

  not manufactured by or for Wayne Farms, nor authorized by Wayne Farms to be sold or

  offered for sale, and which bear any of the WAYNE FARMS Trademarks or any

  reproductions, counterfeit copies or colorable imitations thereof;
    Case: 1:20-cv-05191 Document #: 27 Filed: 11/02/20 Page 3 of 6 PageID #:283




       h.      using, linking to, transferring, selling, exercising control over, operating or

       changing ownership or registration of the Defendant JOHN DOE LinkedIn account or

       profile (hereafter “Defendant JOHN DOE Profile”) or any other domain name or online

       marketplace account that is being used to sell or is the means by which Defendant JOHN

       DOE could continue to sell or offer for sale deceptively indicated WAYNE FARMS

       Products; and

       i.      operating and/or hosting pages, accounts or websites using or based upon the

       Defendant JOHN DOE Profile and any other content, accounts or domain names

       registered or operated by Defendant JOHN DOE using “WAYNE FARMS ” or “Pat

       Gomez” that are involved with the offering for sale, distribution, advertising, or sale of

       any product, or soliciting contracts, shipments, offers, acceptance of offers or payment of

       funds using any communication bearing the WAYNE FARMS Trademarks, the name

       Pat Gomez or any reproduction, counterfeit copy or colorable imitation thereof that is not

       a genuine WAYNE FARMS Product or communication or not authorized by Wayne

       Farms to be sold or offered for sale in connection with or communicated using the

       WAYNE FARMS Trademarks.

       2.      Any accounts, profiles, pages, domain name registry(ies) for the Defendant JOHN

DOE’s Name including, but not limited to, LinkedIn Corporation shall, upon receipt of this

Order, block, or otherwise take down (but preserve) the contents of Defendant JOHN DOE’s

account, pages or website for the duration of this Order.

       3.      Those in privity with Defendant JOHN DOE and with actual notice of this Order,

including, but not limited to LinkedIn Corporation, shall block, or otherwise take down (but
    Case: 1:20-cv-05191 Document #: 27 Filed: 11/02/20 Page 4 of 6 PageID #:284




preserve) the contents of Defendant JOHN DOE’s account, pages or website for the duration of

this Order.

       4.      For purposes of this order the term “banks, savings and loan associations,

payment processors, clearing houses, or other financial institutions with whom Defendant JOHN

DOE has accounts” includes, but is not limited to institutions commonly referred to or

identifiable as the institutions below, and the accounts identifiable by the information below:

       a. Wells Fargo Bank

               Account Number 5837226603, any related savings account, and any other account

       with reference to any the following:

               Wayne Farms LLC

               Wayne Farms LLC USA

               Phone, text, WhatsApp or mobile number +1 (204) 813-6903

               Email: patrickwaynefarms@consultant.com

               Email: patrickwaynefarms@outlook.com

               Email: godsonnguyen101@gmail.com

               Email: butcherspride.frozenfoods@gmail.com, or

               Call or text : +1 323 486 5804.

       b. B B & T Bank, a/k/a Truist Corporation, a/k/a Truist Financial a/k/a Suntrust Bank

a/k/a Truist fka Branch Banking and Trust Company

               Account Number 4110004156395 any related savings account, and

               any other account with reference to any the following:

               Wayne Farms LLC

               Wayne Farms LLC USA
    Case: 1:20-cv-05191 Document #: 27 Filed: 11/02/20 Page 5 of 6 PageID #:285




               Phone, text, WhatsApp or mobile number +1 (204) 813-6903

               Email: patrickwaynefarms@consultant.com

               Email: patrickwaynefarms@outlook.com

               Email: godsonnguyen101@gmail.com

               Email: butcherspride.frozenfoods@gmail.com, or

               Call or text : +1 (323) 486 5804

       5.      Any banks, savings and loan associations, payment processors, clearing houses, or

other financial institutions with whom Defendant JOHN DOE has accounts, specifically

including those named in the preceding paragraph, and entities in privity with them, shall, upon

receipt of this Order:

       a.      Locate all accounts and funds connected to Defendant JOHN DOE, Defendant'

       LinkedIn or Email Accounts including at least the accounts identified in paragraph 4;

       b.      Restrain and prevent such accounts from receiving, transferring or disposing of

       any money or other of Defendant JOHN DOE's assets until further ordered by this Court

       and

       c.      Provide a full accounting of activity in said accounts within ten days, which may

       be extended for good cause shown or by agreement with Plaintiff.

       6.      Defendant JOHN DOE, his or its officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them,

social networking sites, domain name registry(ies) email service providers or website host shall

preserve copies of all materials, data and documents that relate, refer to or reflect the use,

registration and content enjoined in the preceding paragraphs, third party processors, banks,

financial clearing houses and other payment processing service providers, shippers, domain
    Case: 1:20-cv-05191 Document #: 27 Filed: 11/02/20 Page 6 of 6 PageID #:286




name registrars and domain name registries (collectively, the "Third Party Providers") shall,

preserve copies of all documents and records in such person's or entity's possession or control

relating to Defendant JOHN DOE.

       7. Defendant JOHN DOE and any other parties subject to this Order may appear and

move to dissolve or modify the Order for good cause shown.

       8. The Court determines at this time no bond is necessary to be posted by Wayne Farms,

without prejudice to Defendant JOHN DOE presenting to this Court clear and convincing

evidence that there is good cause for a bond requirement.

       9.      This Order shall be in force until further order of Court.

       10.     The matter shall be heard at a status call on December 4, 2020 at 9:15 a.m.

                                              SO ORDERED

                                              __________________________
                                              Hon. Gary S Feinerman,
                                              U. S. District Judge
                                              219 S Dearborn St
                                              Chicago, IL 60604


Prepared by

By: s/ David C Brezina /s
David C. Brezina (ID3121581)
Ladas & Parry LLP
224 S Michigan Ave, #1600
Chicago, IL 60604
(312) 427-1300
dbrezina@ladas.net
Attorneys for Plaintiff, Wayne Farms LLC
